Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 05/03/2022 is acknowledged. Claims 15 and 16 have been canceled and claims 1-14 have been withdrawn. Claim 17 is under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments, arguments, and affidavit filed on 05/03/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claim 15 over Bickers et al. (US 2010/0279862 A1) and 35 U.S.C. 103(a) rejection of claims 16 and 17 over Bickers et al. (US 2010/0279862 A1) and Yerkes et al. (US 2014/0031214 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bickers et al. (US 2010/0279862 A1) in view of Yerkes et al. (US 2014/0031214 A1).
Bickers et al. teach a herbicide combination of B1 and B27.1 (paragraph 164) with B1 being 2,4-D and esters and salts thereof (paragraph 100 and 101) and B27.1 being SYN-523 (epyrifenacil, cas 353292-31-6) (the claimed ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4-tetrahydropyrimidine-3-yl)phenoxy]-2-pyridyloxy]acetate).
Bickers et al. do not specify 2,4-D esters including 2,4-D 2-ethylhexyl ester.
This deficiency is cured by Yerkes et al. who teach herbicide 2,4-D esters including 2-ethylhexyl 2-(2,4-dichlorophenoxy)acetate (abstract and paragraph 63-64).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Bickers et al. and Yerkes et al. to specify 2,4-D esters taught by Bickers et al. including 2,4-D 2-ethylhexyl ester. Herbicide 2,4-D esters including 2-ethylhexyl 2-(2,4-dichlorophenoxy)acetate was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
Bickers et al. do not specify the weight ratio between B1 and B27.1.
This deficiency is cured by the rationale that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Weight ratio between B1 and B27.1 in the combination of B1 and B27.1 is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal weight ratio between B1 and B27.1 in order to best achieve the desired results. See MPEP 2144.05. Furthermore, Bickers et al. teach A (compound of formula I) being combined with B1 and A (compound of formula I) being combined with B27.1 with the range of weight ratio of A:B1 being the same as the range of weight ratio of A:B27.1 (paragraph 159-160). Thus a person of ordinary skill in the art can readily envisage a weight ratio of 1:1 between B1 and B27.1.

Response to Applicants’ arguments:
Applicant’s arguments based on the declaration is addressed below in Response to applicants’ 37 CFR 1.132 declaration. 

Applicants argue that 2,4-D 2-ethylhexyl ester taught by Yerkes et al. is intended to be combined with 4-amino-3-chloro-5-fluoro-6-(4-chloro-2-fluoro-3-methoxyphenyl) pyridine-2-carboxylic acid (compound I) while the instant claim recites ethyl [3-[2-chloro-4-fluoro-5-(1-methyl-6-trifluoromethyl-2,4-dioxo-1,2,3,4-tetrahydropyrimidine-3-yl)phenoxy]-2-pyridyloxy]acetate (compound X). 
However, this argument is not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Bickers et al. teach the combination of B1 (2,4-D esters) and B27 (the claimed compound X). Yerkes et al. reference is brought in to provide teachings of 2,4-D esters taught by Bickers et al. including 2,4-D 2-ethylhexyl ester. Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	
Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Response to applicants’ 37 CFR 1.132 declaration:
The declaration under 37 CFR 1.132 filed 05/03/2022 is insufficient to overcome the rejection of claim 17 based upon Bickers et al. and Yerkes et al. on the record because: the experiment compared either 2,4 D ester alone or compound X alone with the combination of 2,4 D ester and compound X while Bickers et al. specifically teach the combination of 2,4 D ester (B1) and compound X (B27.1) (paragraph 164). Thus, the experiment is not a true side-by-side closest to prior art and thus, the results from the experiment are not convincing.
Furthermore, the experiment only demonstrated the effect of 1:100 and 1:10 weight ratio between compound X and 2,4-D ester, the is no experimental results to demonstrate compound X and 2,4-D ester weigh ratio of the claimed 1:10-100 being superior to compound X and 2,4-D ester weigh ratio outside the claimed 1:10-100. Thus, the criticality of the claimed 1:10-100 weight ratio between compound X and 2,4-D ester is not established.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612